
	

113 HR 5649 IH: United Nations Human Rights Council Accountability Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5649
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Ms. Ros-Lehtinen (for herself, Mr. Perry, Mr. Yoho, and Mr. DeSantis) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To promote transparency, accountability, and reform within the United Nations Human Rights Council,
			 and for other purposes.
	
	
		1.Short titleThis Act may be cited as the United Nations Human Rights Council Accountability Act.
		2.FindingsCongress makes the following findings:
			(1)Since its establishment in 2006, the United Nations Human Rights Council has failed to meaningfully
			 promote the protection of internationally recognized human rights.
			(2)The United Nations Human Rights Council suffers from fundamental and severe structural flaws since
			 it draws its members from the United Nations General Assembly without any
			 substantive membership criteria, with the perverse result that a number of
			 the world’s worst human rights abusers are members of the council.
			(3)For example, more than half of the members of the United Nations Human Rights Council are rated Not Free or only Partly Free by Freedom House in its 2014 Freedom in the World report. Only a minority of members were rated Free.
			(4)Current membership on the United Nations Human Rights Council includes some of the world’s worst
			 violators, including China, Congo, Cuba, Kazakhstan, Pakistan, Russia,
			 Saudi Arabia, Venezuela, Vietnam, and others.
			(5)The United Nations Human Rights Council’s agenda contains a permanent item for criticism of the
			 democratic, Jewish State of Israel, but no permanent items criticizing any
			 other state or non-state actor.
			(6)Since 2006, the United Nations Human Rights Council has a largely disproportionate number of
			 resolutions focused on criticizing Israel.
			(7)Since 2006, the United Nations Human Rights Council has held 22 special sessions to address dire
			 and critical humanitarian crises throughout the world, with 7 focused on
			 criticizing Israel, more than any other two nations combined, despite the
			 fact that the United Nations currently has declared four of the world’s
			 humanitarian crises (Syria, Iraq, South Sudan and the Central African
			 Republic) a Level 3, its highest designation.
			(8)On July 23, 2014, the United Nations Human Rights Council adopted a resolution to investigate
			 purported violations of international humanitarian and human rights laws
			 in Gaza and the West Bank. The resolution contained over 1,700 words
			 criticizing Israel for supposed human rights violations in Gaza, yet does
			 not mention Hamas, the designated foreign terrorist organization
			 responsible for using Palestinian children, women, and men as human
			 shields and launching thousands of rockets indiscriminately into Israeli
			 civilian populations, even once.
			(9)The July 23, 2014, resolution passed with 29 votes in favor, 17 abstentions and the United States
			 as the lone dissenting vote.
			(10)On August 11, 2014, the United Nations named Professor William Schabas to lead a panel of inquiry
			 in accordance to the July 23, 2014, resolution.
			(11)Schabas has made public statements in the past that should have precluded him from heading the
			 panel as an unbiased participant, and should recuse himself. Among his
			 incendiary and biased remarks, Schabas has stated Actually, my favourite would be Netanyahu within the dock of the International Criminal Court, in 2012, indicating a clear conflict of interests and lack of impartiality.
			(12)In 2006, the George W. Bush Administration voted against the resolution that created the United
			 Nations Human Rights Council in the United Nations General Assembly over
			 concerns about the Council’s reforms and its ability to advocate for human
			 rights and decided to not seek a seat on the Council.
			(13)In June 2008, citing its skepticism regarding the function of the United Nations Human Rights
			 Council in terms of fulfilling its mandate and its imbalanced approach and
			 Israel bashing agenda, the Bush Administration announced it would limit
			 its engagement with the Council.
			(14)In 2008, the Bush Administration announced it would withhold United States funding to the United
			 Nations regular budget equivalent to the United States share of the United
			 Nations Human Rights Council budget.
			(15)In March 2009, reversing the previous Administration’s policy, the Obama Administration announced
			 that the United States would run for a seat on the United Nations Human
			 Rights Council, and won a seat in May 2009.
			(16)United States membership in the United Nations Human Rights Council has not led to reform of its
			 fundamental flaws nor diminished the Council’s virulently anti-Israel
			 behavior. The Council has passed over two dozen resolutions criticizing
			 Israel since the United States joined in 2009, and the world’s worst
			 violators continue to get a pass.
			3.Limitations relating to United Nations Human Rights Council membership and funding
			(a)In generalFor each and every fiscal year that begins after the date of the enactment of this Act, until the
			 Secretary of State submits to Congress a certification for such fiscal
			 year that the requirements described in subsection (b) have been
			 satisfied—
				(1)the Secretary of State shall withhold from a United States contribution for such fiscal year to the
			 regular budget of the United Nations an amount that is equal to the
			 percentage of such contribution that the Secretary determines would be
			 allocated by the United Nations to support the United Nations Human Rights
			 Council;
				(2)the Secretary of State shall not make a voluntary contribution to the United Nations Human Rights
			 Council; and
				(3)the United States shall not run for a seat on the United Nations Human Rights Council.
				(b)CertificationThe certification referred to in subsection (a) is a certification of the Secretary of State to
			 Congress that—
				(1)the United Nations Human Rights Council’s mandate from the United Nations General Assembly
			 explicitly and effectively prohibits candidacy for membership on the
			 Council of a United Nations Member State that—
					(A)is subject to sanctions by the United Nations Security Council; and
					(B)is under a United Nations Security Council-mandated investigation for human rights abuses;
					(2)the United Nations Human Rights Council does not include a United Nations Member State that—
					(A)is subject to sanctions by the United Nations Security Council;
					(B)is under a United Nations Security Council-mandated investigation for human rights abuses;
					(C)the Secretary of State has determined, for purposes of section 6(j) of the Export Administration
			 Act of 1979 (as continued in effect pursuant to the International
			 Emergency Economic Powers Act), section 40 of the Arms Export Control Act,
			 section 620A of the Foreign Assistance Act of 1961, or other provision of
			 law, is a country the government of which has repeatedly provided support
			 for acts of international terrorism; or
					(D)the President has designated as a Country of Particular Concern for Religious Freedom under section
			 402(b) of the International Religious Freedom Act of 1998; and
					(3)the United Nations Human Rights Council’s agenda or program of work does not include a permanent
			 item with regard to the State of Israel.
				(c)Special proceduresFor each and every fiscal year that begins after the date of the enactment of this Act, the
			 Secretary of State shall withhold from a United States contribution for
			 such fiscal year to the regular budget of the United Nations an amount
			 that is equal to the percentage of such contribution that the Secretary
			 determines would be allocated by the United Nations to support the United
			 Nations Special Rapporteur on the situation of human rights in Palestinian territories occupied since 1967, and any other United Nations Human Rights Council Special Procedures used to display bias against the United States or the State of Israel or to provide support for
			 any United Nations Member State that—
				(1)is subject to sanctions by the United Nations Security Council;
				(2)is under a United Nations Security Council-mandated investigation for human rights abuses;
				(3)the Secretary of State has determined, for purposes of section 6(j) of the Export Administration
			 Act of 1979 (as continued in effect pursuant to the International
			 Emergency Economic Powers Act), section 40 of the Arms Export Control Act,
			 section 620A of the Foreign Assistance Act of 1961, or other provision of
			 law, is a country the government of which has repeatedly provided support
			 for acts of international terrorism; or
				(4)the President has designated as a Country of Particular Concern for Religious Freedom under section
			 402(b) of the International Religious Freedom Act of 1998.
				(d)Reversion of fundsFunds appropriated for use as a United States contribution to the United Nations but withheld from
			 obligation and expenditure pursuant to this section shall immediately
			 revert to the United States Treasury and shall not be considered arrears
			 to be repaid to any United Nations entity.
			
